— Judgment, Supreme Court, New York County (Michael J. Dontzin, J.), entered June 16, 1987, upon a jury verdict, which, inter alia, awarded plaintiff $326,151.05 for legal fees paid to the firm of Rosenman & Colin and $153,429.82 for engineering fees paid to the firm of Robert Feuer Associates, Ltd. in connection with the defense of a water damage suit brought against plaintiff by the owners of one of the cooperative apartments in its building, unanimously modified, on the law and the facts, to the extent of remanding the matter for a new trial on the issue of the fairness and reasonableness of those fees unless plaintiff, within 30 days of service upon it of a copy of this court’s order with notice of entry, stipulates to a reduced verdict which includes the reduced sum of $225,000 for legal fees paid to Rosenman & Colin and $100,000 for engineering fees paid to Robert Feuer Associates and, as so modified, otherwise affirmed, without costs.
Based on the circumstances of this case, which involves the amount of damages attributable to defendant insurer’s refusal to defend a water damage action brought by the owners of one of the cooperative apartments in plaintiff’s building, we find the award of attorney’s and engineering fees was excessive to the extent indicated. Concur — Kupferman, J. P., Kassal, Rosenberger and Ellerin, JJ.